ACCEPTED
                                                                         01-15-00158-CV
                                                                FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                    3/23/2015 2:32:26 AM
                                                                     CHRISTOPHER PRINE
                                                                                  CLERK

                     CAUSE NO. 1-15-00158-CV

                                                          FILED IN
                                                   1st COURT OF APPEALS
     IN THE COURT OF APPEALS FOR THE FIRST   DISTRICT HOUSTON,
                                                       OF TEXAS   TEXAS
                       AT HOUSTON, TEXAS           3/23/2015 2:32:26 AM
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
CANDICE SCHWAGER, pro se

Appellant

V.

CAROL ANNE MANLEY, DAVID PETERSON, SILVERADO SENIOR
LIVING, INC. D/B/A SILVERADO LIVING CENTER-SUGAR LAND

Appellees


                 APPELLANTS' MOTION TO DISMISS


                                   Respectfully submitted,


                                  /s/Candice L Schwager
                                  Candice L Schwager
                                  SCHWAGER LAW FIRM
                                  1417 Ramada
                                  Houston, Texas 77962
                                  Tel: 832.315.8489
                                  Fax: 832.514.4738
                                  schwagerlawfirm@live.com
                                  Attorney Pro Se
       TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

             NOW COMES, CANDICE SCHWAGER, PRO SE ATTORNEY, and files

       her unopposed motion to dismiss without prejudice and would show the Court as

       follows:

       1. On or about October 9, 2014, Probate Court No. 1 held a hearing on

          DEFENDANTS’ MOTION FOR SANCTIONS against her, wherein no

          admissible evidence was produced;

       2. On or about November 10, 2014, the Court issued two sanctions orders, one

          of which was based upon rulings pursuant to a Rule 91a Dismissal, for

          frivolous claims. The second sanctions order for $10,000 was based upon an

          alleged violation of Texas Disciplinary Rule 3.7 concerning excessive pre-

          trial publicity.

       3. On or about December 9, 2014, the trial court heard Appellant’s

          Motion to Reconsider and Rescind both sanctions orders, as well as

          the orders pursuant to Rule 91a upon which one sanctions order

          was based.

       4. On or about January 9, 2015, the trial court signed an Order dismissing

          the claims against the only remaining party and denying reconsideration of the

          sanctions orders.




	  
       2     On or about January 17, 2015, Appellants filed a motion to dismiss the

       guardianship matter because it was rendered moot by the death of the proposed

       ward; However, the trial court failed or refused to dismiss the guardianship

       matter or enter a final judgment without a further hearing with a status

       conference just scheduled for March 25, 2015.

       3     On February 9, 2015, CANDICE SCHWAGER, PRO SE (“Appellant”)

       filed a Notice of Appeal in which she complained of orders entered

       November 10, 2014 and finalized January 9, 2015, being concerned that

       deadlines for appeal not pass due to the ability to appeal some probate courts on

       an interlocutory basis—even in the absence of final order or judgment. These

       orders are as follows:

             a.     Order granting Silverado Senior Living, Inc. d/b/a Silverado

                    Senior Living – Sugar Land's (“Silverado”) Rule 91a motion to

                    dismiss;

             b.     Order denying motion to reconsider 91a motion to dismiss and

                    motion for sanctions, signed on January 9, 2015;

             c.     Order granting Silverado's first amended plea to the

                    jurisdiction, signed on January 9, 2015;

             d.     Order granting Sanctions against Candice Schwager under Texas

                    Rule of Civil Procedure 10 for $5000.00 signed November 10,


	  
                    2014, reconsideration denied January 9, 2015; and

             e.     Order granting Sanctions against Candice Schwager under Rule 3.7

                    of the Texas Disciplinary Rules of Professional Conduct for

                    $10,000, dated November 10, 2014, reconsideration denied January

                    9, 2015.

       6.    On March 9, 2015, Appellants in Cause No. 1-15-00157 Filed a First

       Amended Notice of Appeal to include the sanctions orders in this appeal.

       7.    However, the trial court still has yet to enter a final judgment resolving

       all parties and all claims. Moreover, the PARTIES have consolidated their

       appeals. So, the notice of appeal appears to be filed prematurely and should be

       dismissed without prejudice.

             WHEREFORE, Appellant respectfully requests the Court to dismiss

       this appeal without prejudice to refilling, pending final judgment in the trial

       court. Appellant prays for such other relief, to which she may be justly entitled.

                                                     Respectfully submitted,

                                                    /s/Candice L Schwager
                                                    Candice L Schwager
                                                    SCHWAGER LAW FIRM
                                                    1417 Ramada
                                                    Houston, Texas 77962
                                                    Tel: 832.315.8489
                                                    Fax: 832.514.4738
                                                    schwagerlawfirm@live.com
                                                    Attorney Pro Se



	  
                                    CERTIFICATE OF
                                     CONFERENCE

             I hereby certify that I conferred with attorney Russ Jones on or about
       February 23rd and he is in agreement with this dismissal.


                                                   /s/Candice L Schwager
                                                   Candice L Schwager


                                    CERTIFICATE OF
                                       SERVICE

             I hereby certify that a true and correct copy of the above document
       was e- filed and sent by email or electronic delivery by agreement to all
       counsel of record on this 23rd of March, 2015.

                                                   /s/Candice L Schwager
                                                   Candice L Schwager




                                              \